Citation Nr: 1819201	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for actinic keratosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2017, the Board remanded the case to the RO for further development and adjudicative action.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's actinic keratosis is related to his active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for actinic keratosis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the Board's decision below represents a complete grant of the benefits sought on appeal, namely granting entitlement to service connection for actinic keratosis, discussion of the Duties to Notify and Assist is not required.

II.  Service Connection

The Veteran seeks service connection for actinic keratosis. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

While there is no evidence of actinic keratosis during the Veteran's service, as noted above, service connection can be granted for later development of a disability when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The April 2012 VA examiner diagnosed the Veteran with actinic keratosis dating to 2012.  The Veteran reported in his July 2012 notice of disagreement (NOD) that he was exposed to Texas sun while working on the flight line during service.  Thus, the first two elements of service connection are met as there is a present disability and evidence of an in-service event.  Thus, all that remains is a competent opinion linking the Veteran's later actinic keratosis to his in-service sun exposure.   

A VA examiner provided an opinion addressing the etiology of the Veteran's actinic keratosis in December 2016.  The VA examiner concluded that the Veteran's condition was less likely than not incurred in or caused by the Veteran's service.  The VA examiner explained that the Veteran's service lasted less than four years and did not contain complaints of skin lesions or severe sunburns in-service.  Further, the VA examiner noted that the Veteran's actinic keratosis did not manifest for four decades after the Veteran's service.  The VA examiner then opined that "the most likely etiology of the Veteran's actinic keratosis is a cumulative lifetime sun exposure without skin protection for UV light."  

Although the VA examiner provided a negative nexus opinion, that specific finding was essentially based on the assumption that service connection requires that in-service sun exposure be the sole contributing factor to the Veteran's actinic keratosis.  In the provided rationale, which is the portion of the report most relevant to the Board's analysis, the VA examiner explained that the Veteran's actinic keratosis comes from a lifetime of sun exposure without skin protection.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning).  The Board finds that a reasonable interpretation of this rationale is that while the Veteran's in-service sun exposure was not the sole cause of his actinic keratosis, it was part of his cumulative lifetime sun exposure.  

The Board notes that service-connection does not require that an in-service event be the sole cause of a disability; it can be a contributing cause.  Clearly, sun exposure during the Veteran's period of service would be a contributory piece of the Veteran's "cumulative lifetime" of sun exposure.  Thus, the VA examiner's opinion that the Veteran's actinic keratosis is etiologically due to his lifetime of sun exposure establishes that the Veteran's in-service sun exposure is etiologically related to his later development of actinic keratosis.  As such, service connection is warranted for actinic keratosis.  



ORDER

Entitlement to service connection for actinic keratosis is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


